      Case 3:20-cv-00740 Document 16 Filed 12/02/20 Page 1 of 4 PageID #: 97




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                             Plaintiffs,
vs.                                                               Case No.: 3:20-cv-00740
                                                                  Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                             Defendants.

                    STIPULATION REGARDING ANSWER DEADLINE

       COME NOW Defendant, Defendant Ted Cheatham, in his official capacity as Director of

the West Virginia Public Employees Insurance Agency, along with Plaintiffs, by and through

counsel, and stipulate and agree that the original deadline of December 9, 2020 for an Answer or

response to the Complaint has been extended to January 11, 2021. Pursuant to LR Civ P 11.2 and

12.1, the new deadline to Answer or respond to the Complaint for Defendant Ted Cheatham, in

his official capacity as Director of the West Virginia Public Employees Insurance Agency is now

January 11, 2021.




                                               1
Case 3:20-cv-00740 Document 16 Filed 12/02/20 Page 2 of 4 PageID #: 98




                                      TED CHEATHAM, in his official
                                      capacity as Director of the West Virginia
                                      Public Employees Insurance Agency,

                                      BY COUNSEL

                                      /s/ Eric D. Salyers
                                      Perry W. Oxley, Esq. (WVSB # 7211)
                                      David E. Rich, Esq. (WVSB #9141)
                                      Eric D. Salyers, Esq. (WVSB #13042)
                                      Christopher K. Weed (WVSB #13868)
                                      OXLEY RICH SAMMONS, PLLC
                                      P.O. Box 1704
                                      517 9th Street, Suite 1000
                                      Huntington, West Virginia 25718
                                      Phone: (304) 522-1138
                                      Fax: (304) 522-9528
                                      poxley@oxleylawwv.com
                                      drich@oxleylawwv.com
                                      esalyers@oxleylawwv.com
                                      cweed@oxleylawwv.com


                                      PLAINTIFFS,

                                      BY COUNSEL

                                      /s/ Walt Auvil
                                      Walt Auvil, WVSB No. 190
                                      THE EMPLOYMENT LAW CENTER,
                                      PLLC
                                      1208 Market Street
                                      Parkersburg, WV 26101
                                      Phone: 304-485-3058
                                      Facsimile: 304-485-6344
                                      auvil@theemploymentlawcenter.com

                                      Avatara Smith-Carrington, Visiting Attorney
                                      LAMBDA LEGAL DEFENSE AND
                                      EDUCATION FUND, INC.
                                      3500 Oak Lawn Avenue, Suite 500
                                      Dallas, TX 75219
                                      Phone: 214-219-8585
                                      Facsimile: 214-219-4455
                                      asmithcarrington@lambdalegal.org
                                      Counsel for Plaintiffs

                                  2
      Case 3:20-cv-00740 Document 16 Filed 12/02/20 Page 3 of 4 PageID #: 99




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
individually and on behalf of all others similarly
situated,

                              Plaintiffs,
vs.                                                                 Case No.: 3:20-cv-00740
                                                                    Judge Robert C. Chambers

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.,

                              Defendants.

                                CERTIFICATE OF SERVICE

        I, Eric D. Salyers, Esq., counsel for Defendant Ted Cheatham, in his official capacity as
Director of the West Virginia Public Employees Insurance Agency, electronically filed the
foregoing “Stipulation Regarding Answer Deadline” on this 2nd day of December, 2020, with
the Clerk of the Court using the CM/ECF system, which will send notification of filing, and a copy
of the same, to the following CM/ECF participants:
           Walt Auvil, WVSB No. 190                 Avatara Smith-Carrington, Visiting Attorney
      THE EMPLOYMENT LAW CENTER,                       LAMBDA LEGAL DEFENSE AND
                     PLLC                                   EDUCATION FUND, INC.
               1208 Market Street                       3500 Oak Lawn Avenue, Suite 500
             Parkersburg, WV 26101                              Dallas, TX 75219
              Phone: 304-485-3058                             Phone: 214-219-8585
            Facsimile: 304-485-6344                          Facsimile: 214-219-4455
       auvil@theemploymentlawcenter.com                 asmithcarrington@lambdalegal.org
              Counsel for Plaintiffs                          Counsel for Plaintiffs

                                                3
Case 3:20-cv-00740 Document 16 Filed 12/02/20 Page 4 of 4 PageID #: 100




 Anna P. Prakash, Visiting Attorney            Tara L. Borelli, Visiting Attorney
 Nicole J. Schladt, Visiting Attorney        LAMBDA LEGAL DEFENSE AND
    NICHOLS KASTER, PLLP                         EDUCATION FUND, INC.
  IDS Center, 80 South 8th Street             730 Peachtree Street NE, Suite 640
             Suite 4600                               Atlanta, GA 30308
      Minneapolis, MN 55402                          Phone: 470-225-5341
        Phone: 612-256-3200                        Facsimile: 404-897-1884
      Facsimile: 612-338-4878                      tborelli@lambdalegal.org
         aprakash@nka.com                            Counsel for Plaintiffs
         nschladt@nka.com
        Counsel for Plaintiffs

  Sasha Buchert, Visiting Attorney            Nora Huppert, Visiting Attorney
 LAMBDA LEGAL DEFENSE AND                    LAMBDA LEGAL DEFENSE AND
    EDUCATION FUND, INC.                        EDUCATION FUND, INC.
   1776 K Street, N.W., 8th Floor            4221 Wilshire Boulevard, Suite 280
    Washington, DC 20006-2304                     Los Angeles, CA 90010
       Phone: 202-804-6245                         Phone: 213-382-7600
      Facsimile: 202-429-9574                     Facsimile: 213-351-6050
     sbuchert@lambdalegal.org                   nhuppert@lambdalegal.org
       Counsel for Plaintiffs                      Counsel for Plaintiffs




                                            /s/ Eric D. Salyers
                                            Perry W. Oxley, Esq. (WVSB #7211)
                                            David E. Rich, Esq. (WV Bar #9141)
                                            Eric D. Salyers, Esq. (WVSB #13042)
                                            Christopher K. Weed, Esq. (WVSB #13868)




                                        4
